Case 19-12220-KBO   Doc 63   Filed 10/31/19   Page 1 of 4




                                   X




                                10-31-19
In re Yueting Jia                                                                                                                                                                                             Case No. 19-12220 (KBO)
                Debtor
                                 CASH FLOW PROJECTIONS FOR THE 13 Week PERIOD: 10/14/2019 through 1/6/2020
This schedule must be filed with the Court and a copy submitted to the United States Trustee within 15 days after the order for relief. Amended cash flow projections should be submitted as necessary.



                                                              Week           Week          Week          Week          Week            Week              Week               Week                Week               Week                 Week           Week           Week                  Total
                                                            10/14/2019     10/21/2019    10/28/2019     11/4/2019    11/11/2019      11/18/2019       11/25/2019          12/2/2019           12/9/2019          12/16/2019        12/23/2019        12/30/2019      1/6/2020

Cash Beginning of Month                                      $98,261.32    $92,415.99    $87,995.99     $59,650.65    $57,730.65    $259,885.32       $247,965.32        $113,119.98           $111,199.98        $905,354.65       $903,434.65       $421,264.65    $327,344.65         $3,685,623.76

RECEIPTS
   Wages (Net)                                               $15,574.67                  $15,574.67                   $15,574.67                        $15,574.67                              $15,574.67                              $26,250.00                                        $104,123.33
   Interest and Dividend Income                                   $0.00                       $0.00                                        $0.00                                 $0.00                                  $0.00                               $0.00          $0.00                 $0.00
   Alimony & Child Support                                        $0.00                       $0.00                                        $0.00                                 $0.00                                  $0.00                               $0.00          $0.00                 $0.00
   Social Security and Pension Income                             $0.00                       $0.00                                        $0.00                                 $0.00                                  $0.00                               $0.00          $0.00                 $0.00
   Sale of Assets                                                 $0.00                       $0.00                                        $0.00                                 $0.00                                  $0.00                               $0.00          $0.00                 $0.00
   Rental income (Prepaid until May 2020)                         $0.00                       $0.00                                        $0.00                                 $0.00                                  $0.00                               $0.00          $0.00                 $0.00
   DIP Loan Proceeds                                                                                                 $200,000.00                                                               $800,000.00                                                                               $1,000,000.00
                                                                                                                                                                                                                                                                                                 $0.00
     TOTAL RECEIPTS                                          $15,574.67         $0.00    $15,574.67          $0.00   $215,574.67           $0.00        $15,574.67               $0.00         $815,574.67              $0.00           $26,250.00          $0.00          $0.00         $1,104,123.33

DISBURSEMENTS
                                                                                                                                                                                                                                                                                                         Case 19-12220-KBO




   Mortgage Payment(s)                                            $0.00                                     $0.00                                                               $0.00                                                                       $0.00          $0.00                $0.00
   Rental Payment(s) (residence)                                  $0.00                                     $0.00                                                               $0.00                                                                       $0.00          $0.00                $0.00
   Utilities                                                      $0.00                                     $0.00                                                               $0.00                                                                       $0.00          $0.00                $0.00
   Insurance (health ins deducted from wages)                     $0.00                                     $0.00                                                               $0.00                                                                       $0.00          $0.00                $0.00
   Transportation Expense                                       $350.00       $350.00       $350.00       $350.00       $350.00          $350.00           $350.00            $350.00               $350.00           $350.00             $350.00        $350.00         $350.00            $4,550.00
   Insurance                                                      $0.00                                     $0.00                                                               $0.00                                                                       $0.00          $0.00                $0.00
   Food and Household Expenses                                  $775.00       $775.00      $775.00        $775.00       $775.00          $775.00          $775.00             $775.00               $775.00           $775.00             $775.00        $775.00         $775.00           $10,075.00
                                                                                                                                                                                                                                                                                                         Doc 63




   Personal Care Products & Services                             $87.50        $87.50        $87.50        $87.50        $87.50           $87.50            $87.50             $87.50                $87.50            $87.50              $87.50          $87.50         $87.50            $1,137.50
   Medical and Dental Expenses                                  $182.50       $182.50      $182.50        $182.50       $182.50          $182.50          $182.50             $182.50               $182.50           $182.50             $182.50        $182.50         $182.50            $2,372.50
   Child and Parental Support                                                            $42,000.00                                                     $42,000.00                                                                                     $42,000.00                         $126,000.00
   Clothing, Laundry, Dry Cleaning                              $525.00       $525.00      $525.00        $525.00       $525.00          $525.00          $525.00             $525.00               $525.00           $525.00             $525.00        $525.00         $525.00 #          $6,825.00
   Charitable Contributions                                       $0.00                                     $0.00                                                               $0.00                                                                       $0.00          $0.00                $0.00
   Taxes (Income tax deducted from wages)                                                                                                                                                                                                                                                       $0.00
   Alimony, Child Support, Garnishments                           $0.00                                      $0.00                                                               $0.00                                                                      $0.00          $0.00                $0.00
   OTHER (ATTACH LIST)                                                                                                                                                                                                                                                                          $0.00
      Subtotal: personal expenses                             $1,920.00     $1,920.00    $43,920.00      $1,920.00     $1,920.00       $1,920.00        $43,920.00          $1,920.00            $1,920.00          $1,920.00            $1,920.00     $43,920.00      $1,920.00          $150,960.00
   Payroll for Internal team to support BK                   $11,500.00                                               $11,500.00                                                                $11,500.00                                                                                 $34,500.00
   BK- related expenses (inc travel for hearings, 341(a),     $8,000.00                                                              $10,000.00                                                  $8,000.00                                                                                 $26,000.00
   Business Entertainment                                                   $2,500.00                                                                    $2,500.00                                                                       $2,500.00                                          $7,500.00
   Other professional fees                                                                                                                                                                                                                                                                      $0.00
                                                                                                                                                                                                                                                                                                         Filed 10/31/19




   Debtor's counsel                                                                                                                                                                                                                 $400,000.00                                           $400,000.00
   Debtor's CRO                                                                                                                                                                                                                                        $50,000.00     $30,000.00           $80,000.00
   Committee professional fees                                                                                                                          $50,000.00                                                                      $50,000.00
   Epiq (claims/noticing)                                                                                                                               $54,000.00                                                                      $54,000.00                                        $108,000.00
   U.S. TRUSTEE FEES                                                                                                                                                                                                                                                   $4,875.00            $4,875.00
   COURT COSTS                                                                                                                                                                                                                                                                                  $0.00
   TOTAL DISBURSEMENTS                                       $21,420.00     $4,420.00    $43,920.00      $1,920.00    $13,420.00     $11,920.00       $150,420.00           $1,920.00           $21,420.00          $1,920.00       $508,420.00        $93,920.00     $36,795.00          $911,835.00

NET CASH FLOW                                                ($5,845.34)   ($4,420.00)   ($28,345.34)   ($1,920.00) $202,154.67     ($11,920.00)     ($134,845.34)         ($1,920.00)         $794,154.67         ($1,920.00)     ($482,170.00)      ($93,920.00)   ($36,795.00)
(RECEIPTS LESS DISBURSEMENTS)
                                                                                                                                                                                                                                                                                                         Page 2 of 4




Cash End of Month                                            $92,415.99    $87,995.99    $59,650.65     $57,730.65   $259,885.32    $247,965.32       $113,119.98        $111,199.98           $905,354.65        $903,434.65       $421,264.65       $327,344.65    $290,549.65




                                                                                                                                                                                                                                                                         FORM IR-1
                                                                                                                                                                                                                                                                                (4/07)
     C      l—Uit        V lOVV              UWVV         I




Banker Name;
                                                                                                Officer^ortfolio Number:
!■: SE MAGAMA                                                                                   |CG907                               .U0/21/2P1?_
Banker Phoi>e;                                                Branch Number:                    Banker AU;                            Banker M/U^:
;310/328-4r)15                                                j04ia9                            KJ00031I                              IE2827-011

 lo help the government fight the funding of tcnorrsm and money laundering aciivilies, U.S. Federal lavr requires financial institutions to obtain, verify, and record information that
  identifies each person (individuals and businesses} who opens an account. What this means for you: When you open an account, we will ask for your rtame, address, date of birth si]
  other information that will allow us to identify you. We may also ask to see your driver's license or other identifying documents                                                    \

  New Account Itiformation
  Product Name:                                                                                                                                         Product

  jWells Eargo Everyday CheckJ.ng                                                                                                    B M                Idda
  Purpose of Account:
  ;Personai/Househ<^Jl^_
                                                                                                                                                         Product;
  Product Name:
                                                                                                                                                                                           Case 19-12220-KBO




  'Wells Fargo Everyday Checking                                                                                                                         Idda
  Purpose of Account:
                                                                                   1     '
  jPersonal/Household InGome
                                                                                                                                                                                           Doc 63




 Atew Account KJc                                                                                                          Ctiecking/Savings Bonus Offer Available:
 iCD-005298311                                                                                                             Ino

 Related Customers

  Customer Name:                                                                                Account Relationship:
  iVUETIMG JI/A                                                                                 isole Owner
                                                                                                                                                                                           Filed 10/31/19




   Statement Mailing Information
   Customer(s} Listed on Statement:                                                              Statement f^teiling Address:
                                                                                                  7   MARGUERITE                DR
   iYUETING         JIA
                                                                                                1 Address Line 2:
                                                                                                                                                                                           Page 3 of 4




   IDEBTOR IN POSSESION


    iCHll CASE #             19-12220           (DE)                                              RANCHO                        VERDE£
                                                                                                  ZiPA'ostalCode;                                                     Counuy:
                                                                                                 , 90275-4476                                                         !US




                                                          S     w-
In re Yueting Jia                                                         Case No. 19-12220 (KBO)
                                         Debtor                           Reporting Period:___________________________________

                                    SCHEDULE OF RETAINERS PAID TO BANKRUPTCY PROFESSIONALS
                                                      (This schedule is to include each Professional paid a retainer 1)

                                                  Check                                                                                 Amount Applied
                 Payee                       Date     Number                       Name of Payor                           Amount           to Date
EPIQ                                       10/8/2019              Pacific Technology Holding LLC                           $15,000.00   TBD
EPIQ                                       10/8/2019              Pacific Technology Holding LLC                           $40,000.00   TBD
QB Partners San Diego                     10/11/2019              Pacific Technology Holding LLC                           $20,000.00   TBD
Pachulski Stang Ziehl & Jones LLP          8/30/2010              Pacific Technology Holding LLC                          $200,000.00   TBD
Pachulski Stang Ziehl & Jones LLP         10/11/2019              Pacific Technology Holding LLC                          $800,000.00   TBD
                                                                                                                                                                  Case 19-12220-KBO




O'Melveny & Myers                          8/29/2019              Pacific Technology Holding LLC                           $80,000.00   TBD
O'Melveny & Myers                           9/3/2019              Pacific Technology Holding LLC                          $120,000.00   TBD
                                                                                                                                                                  Doc 63




(Professionals have not yet completed their reconciliations of pre-petition amounts applied to retainers)
                                                                                                                                                                  Filed 10/31/19
                                                                                                                                                                  Page 4 of 4




                                                                                                                                                   Form IR-2
                                                                                                                                                         (4/07)
